THIRD DIVISION
                                 BARNES, P. J.,
                             BOGGS and BRANCH, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules/


                                                                      March 26, 2015




In the Court of Appeals of Georgia
 A14A2108. VEATCH v. AURORA LOAN SERVICES, LLC et al.

       BRANCH, Judge.

       In a previous action to quiet title, John M. Veatch (“Veatch” or the “Veatch

Estate”), acting as the administrator of his father’s estate, successfully established that

someone had forged two deeds in order to transfer estate property to a person who

used the property to secure a $187,700 loan. The trial court’s decision to quiet title

was affirmed by the Supreme Court. Aurora Loan Svcs. v. Veatch, 288 Ga. 808, 809

(710 SE2d 744) (2011). While the quiet title action was pending, Aurora Loan

Services, LLC, with the assistance of McCalla Raymer, LLC, recorded in the Fulton

County property records an assignment to Aurora of the secured party’s interest in the

$187,700 loan. After the Supreme Court upheld the decision to quiet title to the

property in the estate, Veatch sued Aurora and McCalla, asserting that by recording
the assignment, they had slandered the title of the real property and wrongfully

interfered with the estate’s property rights. The trial court granted summary judgment

to the defendants, and Veatch appeals. We affirm because Veatch has failed to present

any evidence to establish special damages.

      “Summary judgment is proper when there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law.” Walker v. Gwinnett Hosp.

System, 263 Ga. App. 554, 555 (588 SE2d 441) (2003) (citations and punctuation

omitted). A trial court’s grant of summary judgment is reviewed de novo on appeal,

construing the evidence in the light most favorable to the nonmovant. Ethridge v.

Davis, 243 Ga. App. 11, 12 (530 SE2d 477) (2000). “If there is no evidence sufficient

to create a genuine issue as to any essential element of plaintiff’s claim, that claim

tumbles like a house of cards. All of the other disputes of fact are rendered

immaterial.” Lau’s Corp. v. Haskins, 261 Ga. 491 (405 SE2d 474) (1991) (citation

omitted).

      The facts, supplemented as shown, are set out in the Supreme Court’s decision

affirming the trial court’s order striking the two forged deeds from the Fulton County

Records and quieting title to the property in the estate:



                                          2
Elsie Veatch owned the subject property until her death in 1974; her sole
heir was Raymond Wesley Veatch, Jr., Veatch’s father, who died on
March 20, 2006. After his death, two forged deeds were recorded in the
Fulton County deed records, purporting to convey title to the property
to Antonio Simpson. One forged deed was styled “Quitclaim Deed,”
purportedly executed on May 19, 2006 by Elsie Veatch, who had then
been dead for 32 years; this purported deed was recorded on October 17,
2006. The other purported deed was styled “Executors Deed,” and was
purportedly executed by Raymond Wesley Veatch, Jr., on March 15,
2006, a date on which he lay in a coma; it was recorded on November
6, 2006. After these forged deeds were executed and recorded, a
warranty deed purportedly from Antonio Simpson to Darryl Matthews
was recorded on November 8, 2006. [In May 2007,] Matthews then
executed a security deed in favor of [MERS as the nominee of] First
Magnus Financial Corporation in connection with a loan for $187,500.
[On November 1, 2007, t]he security deed was . . . assigned to Aurora[,
but the assignment was not recorded until April 9, 2009.]


[Meanwhile, o]n September 5, 2007, after Veatch discovered activity on
the property and applied for, and was granted, letters of administration
of the estate of Raymond Wesley Veatch, Jr., he filed in the Fulton
County land records an affidavit stating that the Executor’s and
Quitclaim deeds were false. [On September 18, 2008, h]e then filed in
the superior court [a] petition to quiet title [seeking to cancel the two
forged deeds, the deed to Matthews, and the MERS security deed;
Veatch also filed a lis pendens regarding the subject property]. OCGA
§ 23-3-40 et seq. [Although Aurora initially was not named as a party to

                                   3
       the quiet title action, Aurora was added as a defendant on April 1, 2009;
       nine days later, Aurora recorded the assignment of the security deed
       from MERS, which was drafted by McCalla.] The trial court appointed
       a Special Master who concluded that Aurora was a bona fide purchaser
       for value. See Roop Grocery Co. v. Gentry, 195 Ga. 736, 745 (1) (25
       SE2d 705) (1943). However, the trial court disagreed, finding that there
       was record notice that the forged deeds were fraudulent, and that in any
       event, a forged deed is a nullity and cannot convey title.


Aurora Loan Svcs., 288 Ga. at 809. On March 18, 2011, the Supreme Court affirmed

the trial court’s decision quieting title in the estate on the ground that a forged deed

is a nullity and therefore the trial court did not err by quieting title to the property in

the estate unencumbered by the security deed held by Aurora. Id. After the Supreme

Court’s decision, Veatch sold the subject property for $18,000.

       One year later, Veatch filed suit against Aurora and McCalla alleging slander

of title and interference with property rights, seeking damages, punitive damages, and

attorney fees and expenses. Veatch alleged that as a result of the defendants’ actions,

Veatch was unable to convey clear title to the property from 2007 through when the

Supreme Court affirmed the decision to quiet title and that the defendants therefore

should be liable for the loss in value of the property during that time. Veatch moved

for partial summary judgment on the issue of liability, and the defendants moved for

                                            4
summary judgment on all of Veatch’s claims. In December 2013, the trial court

granted summary judgment in favor of Aurora and McCalla. Veatch now appeals.

       1. Veatch contends the trial court erred by granting summary judgment to

Aurora and McCalla on his claim of slander of title.1 Veatch raised the claim of

slander of title as follows:

       By recording the Aurora Assignment on the Fulton County Records,
       then consciously acting to maintain the existence of the invalid
       encumbrance on the Fulton County Records, Defendants knowingly and
       voluntarily published false and defamatory words against the Veatch
       Estate’s title to the Veatch Property.


Veatch further alleged that as a result, the estate could not convey clear title to the

subject property, or even attempt to sell it, until after the Supreme Court affirmed the

trial court’s decision to quiet title. Veatch claimed that as a result, the estate suffered

special damages “by the loss in value of the slandered Veatch Property.”

       “The owner of any estate in lands may bring an action for libelous or

slanderous words which falsely and maliciously impugn his title if any damage

accrues to him therefrom.” OCGA § 51-9-11. “In order to sustain an action of this

       1
       Veatch does not challenge the trial court’s grant of summary judgment on
Veatch’s claim of interference with property, and therefore that claim is not before
us.

                                            5
kind, the plaintiff must allege and prove the uttering and publishing of the slanderous

words; that they were false; that they were malicious; that he sustained special

damage thereby; and that he possessed an estate in the property slandered.” Latson

v. Boaz, 278 Ga. 113, 114 (598 SE2d 485) (2004) (citations and punctuation omitted).

      Pretermitting analysis of the other elements of proof, this case is controlled by

Veatch’s failure to raise an issue of fact regarding special damages. A plaintiff

asserting a slander of title claim is entitled to “only such special damages as he

actually sustained as a consequence of the wrongful acts, which damages must be

pled and proven with particularity.” Sanders v. Brown, 257 Ga. App. 566, 568 (571

SE2d 532) (2002). “Special damages are those which actually flow from a tortious

act.” OCGA § 51-12-2 (b). Generalized allegations of damages are insufficient to

establish special damages. Hicks v. McLain’s Bldg. Materials, 209 Ga. App. 191, 192

(1) (433 SE2d 114) (1993). Summary judgment in favor of a defendant in a slander

of title action will be affirmed when the appellant fails to present proof of special

damages in response to a motion for summary judgment that points out the absence

of such evidence in the appellant’s case. Giles v. Swimmer, 290 Ga. 650, 652 (2) (725

SE2d 220) (2012) (a slander of title case).



                                          6
      In their motions for summary judgment, the appellees claimed that there was

no evidence of special damages to support Veatch’s claim. In response, Veatch points

to his verified answers to interrogatories in which he made the following assertions

of damage resulting from the alleged slander of title: (1) the estate was unable to take

action to sell the property before March 18, 2011, the date of the Supreme Court’s

decision in the quiet title action; (2) beginning in June 2011, the estate took steps to

sell the property and received two offers before entering into an agreement to sell on

August 29, 2011 for a price of $18,000; (3) the price obtained was “consistent with

other nearby listings”; and (4) Veatch accepted that price based on an evaluation of

the depressed market conditions and the unlikelihood that conditions would improve

in the “foreseeable future.” In his briefs, Veatch suggests that the estate was damaged

by the difference in the amount of the 2007 loan, $187,700, that was obtained based

on the forged deeds, and the ultimate price that Veatch was able to obtain for the

property in 2011, $18,000. This evidence is insufficient to raise an issue of fact

regarding special damages.

      First, a claim of slander of title “accrues when the false, slanderous, and

malicious words impugning the title of the person’s land are first published, causing

special damages.” Sanders, 257 Ga. App. at 567-568 (citation omitted). Thus, the

                                           7
time frame for assessing damages runs from April 9, 2009, the date the assignment

was recorded, to March 18, 2011, the date of the Supreme Court’s decision.

Accordingly, the amount of the loan obtained in May 2007 is not relevant to a

determination of damages. Second, Veatch has not brought forth any facts regarding

the value of the property at any time between April 2009 and March 2011 nor shown

how the value of the property during that period suffered from the fact that the

relevant assignment was recorded. This utter failure to show specific figures to

support the claim of damages is fatal to the claim of slander of title. Harmon v.

Cunard, 190 Ga. App. 19 (378 SE2d 351) (1989); Giles, 290 Ga. at 652-653 (2). In

Harmon, the plaintiff alleged slander of title and asserted that by recording a false

lien on her property, the defendants had “prevented her from obtaining funds

necessary to complete her house and prevented her from selling her house, without

offering specific figures for the damage allegedly suffered.” Id. at 20 (emphasis

supplied). This Court noted that during the trial, following which the jury returned a

judgment in her favor, the plaintiff did not “testify to or otherwise prove any special

damages actually sustained in this regard.” Id. Accordingly, this Court affirmed the

trial court’s grant of judgment notwithstanding the verdict. Id. Here, Veatch failed to

offer any specific figures to show special damage resulting from the defendants’

                                          8
actions at the relevant times. Thus, the trial court did not err by granting summary

judgment on the claim of slander of title. See, e.g., M & M Mtg. Co. v. Grantville

Mill, 302 Ga. App. 46, 50 (3) (690 SE2d 630) (2010) (“General evidence that the lien

hindered [party’s] ability to obtain a loan was also insufficient to establish special

damages.”) (citations omitted); Bell v. King, Phipps & Assoc., P.C., 176 Ga. App.

702, 704 (1) (b) (337 SE2d 364) (1985) (evidence of a decline in property value over

the relevant period of time is insufficient without evidence that the value of the

property was affected by the allegedly slanderous lien).

      Veatch’s assertion that he was damaged by having to litigate the quiet title

action is also without merit. Costs of litigation and attorney fees “do not constitute

the special damages necessary to support [a claim of slander of title.]” Sanders, 257

Ga. App. at 568 (citation omitted); M & M Mtg., 302 Ga. App. at 50 (3) (attorney fees

necessary to remove allegedly slanderous lien in prior proceeding did not constitute

special damages); Bell, 176 Ga. App. at 704 (“The expenses of defending a lawsuit

do not constitute special damages.”) (citation omitted).

      Because Veatch failed to present any evidence of special damages in response

to the motions for summary judgment, the trial court correctly granted summary

judgment on Veatch’s claim of slander of title.

                                          9
      2. Because Veatch’s claims for punitive damages and attorney fees are

derivative of his claim for slander of title, the trial court also did not err by granting

summary judgment on those claims. See Green v. Flanagan, 317 Ga. App. 152, 156

(1) (730 SE2d 161) (2012); Canton Plaza v. Regions Bank, 315 Ga. App. 303, 308

(1) (b) (732 SE2d 449) (2012).

      Judgment affirmed. Barnes, P. J., and Boggs, J., concur.




                                           10